DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement is made of this application’s status as a child (DIV) of 13/245,102 (now U.S. 10,113,368).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2018 and 01/10/2020 have been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Watson (Reg. No. 64,746) on 06/13/22.
The application has been amended as follows: 
	Please cancel claims 18-20.
	-END OF AMENDMENT-
REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the feature requiring ‘the mixture of particles to coalesce and form a substrate and to at least partially melt the metal material to flow, infiltrate the substrate portion, and wet the thermally stable polycrystalline table and the substrate to form an attachment therebetween.
With regard to independent claim 12, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the feature requiring ‘placing a mixture comprising hard particles and particles of a matrix material, a preformed substrate component, or the mixture comprising the hard particles and the particles of the matrix material and the preformed substrate component adjacent to the metal material on a side of the metal material opposite the substrate portion in the container, and…at least partially melting the metal material, infiltrating the substrate portion with the metal material…to form an attachment therebetween”.
In the interest of the clarity of the record, the closest prior art is to Kneymer and Keshavan (U.S. 4,225,322 and U.S. 2009/0302579, respectively) which the PTAB, in the Board decision of 06/01/2018 of parent U.S. 13/245,102, opined that a prima facie case of obviousness did not exist.
Claims 2-11 and 13-17 depend directly or indirectly from allowable claims 1 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738